Citation Nr: 1429065	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-41 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of right thumb and right index finger injuries.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  He also served in the Army National Guard from September 1981 to April 2003, including a period of active duty for training (ACDUTRA) from May 13, 2000 to May 27, 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

At his October 2013 hearing before the Board, the Veteran raised the issue of entitlement to service connection for tinnitus.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current bilateral hearing disability for VA purposes.

2.  The Veteran's current residuals of right thumb and right index finger injuries, to include pain, swelling, and limitation of motion during flare-ups, cannot be reasonably disassociated from his ACDUTRA with the Army National Guard. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for residuals of right thumb and right index finger injuries have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's June 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In July 2009, VA provided the Veteran with an audiological examination regarding his claim for service connection for bilateral hearing loss.  Moreover, the Veteran submitted findings from private audiological examinations conducted in August 1993, June 2007, and June 2010.  The Board finds that the results from these audiological examinations are adequate to determine whether the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board is granting the Veteran's claim for service connection for residuals of right thumb and right index finger injuries.  Accordingly, no further medical examinations are necessary to evaluate this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  General Legal Criteria

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

III.  Analysis

A. Bilateral Hearing Loss

The Veteran claims he has bilateral hearing loss and attributes his condition to in-service noise exposure while working as an air defense artillery short-range missile crewman on active duty.  

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are negative for complaints, treatment, or a diagnosis of any kind of hearing disorder.  

The Veteran filed his claim seeking service connection for bilateral hearing loss in April 2009.  Subsequently, a VA audiological examination was conducted in July 2009.  The audiological findings noted on the examination report did not reflect a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Although the examiner accepted the Veteran's claimed in-service exposure to field artillery noise, the report concluded with a diagnosis of hearing within normal limits in both ears.

While the Board acknowledges the Veteran's contentions concerning the validity of the VA audiology examination, results from the Veteran's private audiological examinations conducted in June 2007 and June 2010 also failed to show a current hearing loss disability for VA purposes.  Id. 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added).  Accordingly, in the absence of competent medical evidence of a current hearing disability for VA purposes, the criteria for establishing service connection for bilateral hearing loss have not been established.  Id.; 38 C.F.R. § 3.385.  

B. Residuals of Right Thumb and Right Index Finger Injuries

The Veteran contends that his right thumb and index finger disability directly resulted from injuries sustained while on ACDUTRA in May 2000.  A review of the Veteran's service treatment and service personnel records reveal that he injured his right thumb and index finger while playing basketball during a period of ACUDTRA from May 13, 2000 to May 27, 2000.

In April 2009, the Veteran filed his claim for service connection for residuals of right thumb and right index finger injuries.  He indicated that his right thumb and right index finger injuries have continued to affect the functioning of his right thumb and right index finger on a daily basis.  

In July 2009, a VA examination found noted no residual disabilities from right thumb and right index finger injuries.  However, the examiner opined that "during a flare-up, the Veteran could have an increase in his right thumb and index finger pain as well as further limitations in the range of motion . . . affecting his functional capacity."  

After reviewing the evidence of record, the Board finds that the Veteran's current right thumb and index finger disability was incurred during his military service.  In making this determination, the Board finds the testimony and statements provided by the Veteran are competent and credible evidence to report the symptoms he experiences due to this injury.  

Resolving all doubt in favor of the Veteran, service connection for residuals of right thumb and right index finger injuries is warranted.  38 U.S.C.A. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for residuals of a right thumb and right index finger injuries is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


